                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    ED CV 19-2419-DMG (KKx)                                Date     March 3, 2020

Title Coachella Valley Association of Governments v. 52.462 Acres of              Page     1 of 1
      Land, et al.


Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

            KANE TIEN                                             NOT REPORTED
            Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
          NONE PRESENT                                            NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

       On January 23, 2020, the Court set a Scheduling Conference. [Doc. # 13.] As required by
the Court's January 23, 2020 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
required to file a Joint Rule 26(f) Report, attaching a worksheet (Exhibit A). To date, a
completed worksheet has not been filed.

       The Scheduling Conference set for hearing on March 6, 2020 is continued to March 20,
2020 at 9:30 a.m. The parties shall file their revised Joint Rule 26(f) Report, attaching a
completed worksheet attached to the Court's January 23, 2020 Order, by no later than March 13,
2020.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
